DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.

Status of Claims
Claim 1-2, and 4 are pending and under examination.
Claims 3 and 5-7 have been canceled.

Response to Amendment
The claim amendments received on 08/02/2022 have overcome the 112(b) rejections set forth in the Final Rejection mailed on 05/02/2022.  Accordingly, the 112(b) rejections have been withdrawn. 
Based on the amended claims and remarks received on 08/02/2022, the previous prior art rejection based on Toshifumi has been withdrawn and a new prior art rejection is set forth (see below).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pollack et al. (US 2019/0299415; hereinafter “Pollack”).

Regarding claim 1, Pollack discloses a method of handling laboratory sample containers (Pollack; [0028]), the method comprising: 
a) moving a laboratory sample container to a target position (TP), wherein the target position (TP) is a position at which the laboratory sample container is inserted into a corresponding orifice of a laboratory sample container rack at an intended position, wherein the laboratory sample container is prevented from moving horizontally more than a predetermined horizontal distance (∆xy) at the intended position (Pollack discloses a robot 105 comprising a crash sensor 118 coupled to a controller 114 to sense horizontal contact; [0031].  The crash sensor 118 provides a signal when lateral contact between a specimen container carried by the gripper 108 and a second specimen container is made, or when the expected location of the receptacle 112R of the sample rack 112 does not substantially coincide with the actual location, such that the specimen container is deflected horizontally; [0033].  A signal is sent from the crash sensor 118 and contact is determined when a certain magnitude of the respective signal exceeds predetermined crash thresholds; [0031]. Exceeding the threshold is indicative of a contact being made; [0031].  Accordingly, the laboratory sample container is prevented from moving horizontally when the crash sensor 118 detects contact between the sample container and an intended position 112R); 
b) applying a force (Fxy) by gripping fingers of a gripping device in a horizontal direction (xy) to the laboratory sample container (Pollack discloses the crash sensor 118 provides a crash signal when lateral contact between a specimen container carried by the gripper 108 and receptacle 112R is made resulting in the specimen container deflecting horizontally; [0033].  The horizontal deflection of the specimen container being a force applied to the specimen container by the gripping device); 
c) determining the laboratory sample container moves in the horizontal direction (xy) more than the predetermined horizontal distance (∆xy) (Pollack disclose a crash signal is sent to the controller when lateral contact between the specimen container and the receptacle 112R is made resulting in the specimen container being deflected horizontally; [0033].  Therefore the crash signal determines the laboratory sample container has moved in the horizontal direction more than a predetermined distance); and 
d) performing an error procedure by generating an error message in a case where the laboratory sample container moves in the horizontal direction (xy) more than the predetermined horizontal distance (∆xy), wherein the error message is generated by producing an acoustic sign and/or a visual sign and/or data (Pollack discloses crash sensor 118 provides a crash signal to controller 114 when a predetermined displacement is exceeded; [0033].  The crash signal being data generated in a case where the laboratory sample container moves in the horizontal direction more than a predetermined distance).  

Regarding claim 2, Pollack disclose the method according to claim 1 above, wherein the laboratory sample container is held by the gripping device having two gripping fingers, wherein the gripping fingers are moved towards each other along a gripping direction (D) during a gripping operation (Pollack discloses gripping finger 108A, 108B are driven to open and close along any suitable direction in an X-Y plane perpendicular to the Z axis by actuation mechanism 108C; [0026]), and wherein during step b), the force (Fxy) in the horizontal direction (xy) is applied in the gripping direction (D) (Pollack discloses gripping fingers 108A, 108B are driven to open and close along any suitable direction in an X-Y plane and are therefore capable of applying the force in the horizontal direction with respect to the gripping direction (D); [0026]).  

Regarding claim 4, Pollack discloses the method according to claim 1 above, wherein the error message indicating that the laboratory sample container rack is not placed at the intended position comprises the acoustic sign and/or the visual sign and/or data transmitted to a receiver (Pollack discloses crash sensor 118 provides a crash signal to controller 114 when a predetermined displacement is exceeded; [0033].  The crash signal being data generated in a case where the laboratory sample container moves in the horizontal direction more than a predetermined distance and the controller receiving said data).  

Response to Arguments
Applicant’s arguments on pages 4-6 of their remarks with respect to claim(s) 1, 2, and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Friedman et al. (US 2013/0096718) discloses a robotic gripper performs positional calibration using geometric features sensed by a position sensor. 
Pollack et al. (US 2019/0160666) discloses a gripper comprising fingers that use data to dynamically orient the gripper to place a specimen container in specimen rack.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798